Citation Nr: 0922199	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  07-39 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1. Entitlement to service connection for a left hip 
condition, as secondary to a service-connected low back 
disability.

2. Entitlement to service connection for a right knee 
condition, as secondary to a service-connected low back 
disability.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1961 to 
February 1964.

This matter is before the Board of Veterans' Appeals (Board) 
from a March 2007 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.

In May 2006, the Veteran filed a claim for service connection 
for a left hip disorder and a right knee disorder, which he 
claimed were secondary to his service-connected back 
disability.  In a March 2007 rating decision, the RO denied 
the claims on the basis of direct service connection only.  
The Veteran timely filed a Notice of Disagreement (NOD) in 
April 2007.  The RO provided a Statement of the Case (SOC) in 
October 2007 and thereafter, in December 2007, the Veteran 
timely filed a substantive appeal.  

In December 2008, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is associated with the claims 
folder, which reflects that the Board would keep the record 
open for a period of 60 days for the submission of additional 
evidence.  See Hearing Transcript at 6.

During the hearing, the Veteran appeared to raise an informal 
claim of service connection for peptic ulcer disease (PUD) as 
secondary to medication(s) prescribed for his service-
connected low back disability.  This issue is not developed 
for appellate consideration and is referred to the RO for 
appropriate action.   

In the March 2007 rating decision, the RO granted service 
connection for multilevel lumbar spine spondylosis with mild 
retrolisthesis at T-12-L1 level and rated it 20 percent 
disabling, effective May 3, 2006.  The Veteran filed a timely 
NOD in May 2007, in which he alleged that he was entitled to 
a 40 percent rating.  In an October 2007 decision, the RO 
increased the rating to 40 percent.  The Board notes that 
this is a complete grant of the benefit sought on appeal.  
Therefore, this issue is no longer in appellate status.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development is warranted to 
address the merits of the Veteran's claims.  38 C.F.R. § 19.9 
(2008).  

The record indicates that the Veteran received treatment from 
the Staten Island Community-Based Outpatient Clinic (CBOC) 
prior to 1981 for his back disability.  The claims file 
includes medical records from the Staten Island CBOC dated 
from 2006 only.  There is no indication that the RO attempted 
to obtain these older records from the Staten Island 
Community-Based Outpatient Clinic (CBOC) for treatment of the 
Veteran's low back disability.  The August 2006 VA joints 
examination report indicates that the Veteran reported a 
history of bilateral knee problems of 25 years' duration.  As 
such records could be pertinent to the Veteran's secondary 
service connection claims and are constructively of record, 
action should be taken to obtain and associate those records 
with the claims file.  Dunn v. West, 11 Vet. App. 462 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that 
VA treatment records are considered to be constructively 
contained in claims folder and must be obtained before a 
final decision is rendered).

The Board also determines that updated medical data are 
needed to evaluate the Veteran's claimed left hip disability 
fully and fairly.  During the December 2008 hearing, the 
Veteran testified that he has received treatment from at 
least two private providers for his left hip, to include hip 
replacement surgery.  Such relevant medical evidence must be 
secured and associated with the claims file.  38 C.F.R. 
§ 3.159(c)(1).

The Board also finds that the August 2006 VA joints 
examination was inadequate for purposes of properly 
evaluating the etiology of the Veteran's left hip and right 
knee disabilities.  See 38 C.F.R. § 20.901(a).  The report 
contains diagnoses of osteoarthritis of the left hip and 
bilateral knees.  However, the examiner did not determine 
whether the Veteran's left hip and right knee disabilities 
are secondary to (caused or aggravated by) his low back 
disability.  Such opinions are needed since service 
connection is in effect for the Veteran's low back 
disability.  38 C.F.R. 
§ 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  In light of 
the inadequacy of the medical opinion, the Board must remand 
the appeal for an addendum to the August 2006 VA 
examination/opinion.  

In view of the foregoing, in an addendum, the examiner who 
performed the August 2006 joints examination should provide 
an opinion as to whether it is at least as likely as not that 
the Veteran's left hip and right knee disabilities were 
caused or aggravated by the low back disability.  38 C.F.R. 
§§ 3.159(c)(4), 3.310 (2008); Allen, supra.  

Accordingly, the case is REMANDED for the following action:

1.	The AMC/RO must notify the appellant 
and his representative of the amendment 
to 38 C.F.R. § 3.310, effective October 
10, 2006, for the purpose of 
implementing the holding in Allen v. 
Brown, 7 Vet. App. 439 (1995) for 
secondary service connection on the 
basis of the aggravation of a 
nonservice-connected disorder by 
service-connected disability.  See 71 
Fed. Reg. 52744 (2006).  The amendment 
essentially codifies Allen and adds 
language that requires that a baseline 
level of severity of the nonservice-
connected disease or injury must be 
established by medical evidence created 
before the onset of aggravation.

2.	Obtain and associate with the claims 
file VA medical records for the Veteran 
from the Staten Island CBOC dated from 
February 1964 through December 1981.

3.	Ask the Veteran to identify all non-VA 
physicians who have evaluated or 
treated him for a left hip disability 
since his separation from service.  
Once signed releases are received from 
the Veteran, obtain outstanding private 
treatment records that have not already 
been associated with the claims file.  
A copy of any negative response(s) 
should be included in the claims file.

4.	The claims file must be returned to the 
VA clinician who performed the August 
2006 examination of the Veteran (Raisa 
Kuchment) for the purpose of 
determining the nature and etiology of 
any left hip or right knee disability 
that may be present.  Following a 
review of the relevant medical and X-
ray evidence of record, the clinician 
is requested to answer the following 
questions:

        a.  As to the left hip

i.  Is it at least as likely as not 
(i.e., 50 percent or greater degree of 
probability) that any left hip 
disability that is currently present 
was caused or aggravated by the 
Veteran's service-connected multilevel 
lumbar spine spondylosis with 
retrolisthesis at the T12-L1 level?




b. As to the right knee

 i.  Is it at least as likely as not 
(i.e., 50 percent or greater degree of 
probability) that any right knee 
disability that is currently present 
was caused or aggravated by the 
Veteran's service-connected multilevel 
lumbar spine spondylosis with 
retrolisthesis at the T12-L1 level?

The clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship or a finding of aggravation; 
less likely weighs against the claim.

The clinician is also advised that 
aggravation for legal purposes is defined 
as a worsening of the underlying 
disability beyond its natural progression 
versus a temporary flare-up of symptoms.

If the Veteran's left hip or right knee 
disabilities were aggravated by his 
service-connected low back disability, to 
the extent that is possible, the examiner 
is requested to provide an opinion as to 
approximate baseline level of severity of 
the nonservice-connected left hip and/or 
right knee before the onset of 
aggravation (e.g., mild to moderate; 
moderate to severe).

The clinician is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer the 
question presented without resort to 
speculation, she should indicate why an 
opinion is not possible.

If the clinician who performed the 
August 2006 examination is not 
available to provide the requested 
addendum to her evaluation, the claims 
file must be referred to an orthopedic 
physician for an examination for the 
purpose of determining the nature and 
etiology of any left hip or right knee 
disability that may be present and 
answering the questions set forth 
above.

The claims folder and a copy of this 
remand should be made available to the 
clinician for review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

